IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00020-CV
 
Larry Howard,
                                                                                    Appellant
 v.
 
Dale Van Es and Jacobien Nynke Van Es,
                                                                                    Appellees
 
 

From the 66th District Court
Hill County, Texas
Trial Court No. 45179
 

MEMORANDUM  Opinion





 
            Larry Howard attempts to appeal an
adverse judgment rendered on November 7, 2008.  Howard’s notice of appeal was due to be filed with the trial court by December 8, 2008.  Tex. R. App. P. 26.1.  It was not filed with the trial
court until January 20, 2009.[1]
            The Clerk of this Court notified
Howard by letter that his case was subject to dismissal because it appeared
that the notice of appeal was untimely filed.  In the same letter, the Clerk
warned Howard that the Court would dismiss the appeal unless, within 21 days
from the date of the letter, a response was filed showing grounds for
continuing the appeal.   
            A response from Howard has been
received by the Court.  However, the response did not present any argument that
demonstrates we have jurisdiction of this appeal.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P. 42.3;
44.3.
            The motion to dismiss filed by the
Honorable John R. MacLean is dismissed as moot.
            Absent a specific exemption, the Clerk
of the Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex.
R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann.
§ 51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2008). 
Under these circumstances, we suspend the rule and order the Clerk to write off
all unpaid filing fees in this case.  Tex.
R. App. P. 2.  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Motion
dismissed as moot
Opinion
delivered and filed April 22, 2009
[CV06]




[1] The
record reflects that Howard did not file a motion for new trial/rehearing which
could have extended the time period within which to file his notice of appeal. 
See Tex. R. App. P.
26.1(a).  Instead, Howard filed a motion for extension of time to file a motion
for rehearing.  The trial court denied the motion because it was not filed
within 30 days from the date of the judgment.